Per Curiam. We have examined the evidence in the record on file in the above entitled cases, and after a most careful consideration of it we are unable to conclude that appellants have established that the acts of appellees in dredging and removing sand from the bed of the lake opposite the property of appellants, has injured said property by causing increased erosions of the shore, nor do we think that it is established by the evidence that such dredging and removal of sand has prevented accretions from forming on the shore line of appellants’ property. We do not find it proven that the acts done by the defendants had a tendency to either prevent accretions upon appellants’ land, or to cause their shore to be washed away by the action of the waves. We, therefore, find it unnecessary to enter upon a discussion or determination of the questions at law as to the rights of the appellants and appellees in the premises, which have been so elaborately discussed by counsel. Substantial and positive injury mnst always be made to appear to the satisfaction of a court of equity before it will grant an injunction, and where the acts sought to be enjoined are being done under such circumstances that if not injurious in tendency a party has no right to complain, satisfactory proof must be made that the acts have a natural or necessary tendency to produce the injury. A failure to show injury actually threatened or certainly impending, is as fatal to the right to an injunction as the failure to establish a clear legal right. When the injury to result from the act is shown by the evidence to be uncertain, contingent, theoretical or possible only, equity will not interfere by injunction. The evidence, in our opinion, failing to show injury in the past, or impending future injury from the continuance of the operations of appellees, the decree of the Circuit Court must be affirmed. Decree affirmed.